849, 851 (1991). A writ of mandamus is available to compel the
                performance of an act that the law requires as a duty resulting from an
                office, trust, or station, or to control an arbitrary or capricious exercise of
                discretion. See NRS 34.160; Int? Game Tech., Inc. v. Second Judicial Dist.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). Petitioner bears the
                burden of demonstrating that our extraordinary intervention is
                warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                840, 844 (2004).
                              Having considered the petition and the attached documents,
                we conclude that our intervention by extraordinary writ relief is not
                warranted.     See NRAP 21(b)(1); see also Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (providing that it is
                within this court's discretion to determine if a writ petition will be
                considered). In particular, petitioner may appeal from the district court's
                order granting an injunction, NRAP 3A(b)(3), and thus, he has a speedy
                and adequate remedy. See NRS 34.170; Pan, 120 Nev. at 224, 88 P.3d at
                841 (explaining that the right to appeal is generally an adequate legal
                remedy that precludes writ relief). And to the extent that petitioner seeks
                an order directing the district court to resolve his motion to dismiss, we
                are confident that the district court will do so as quickly as its docket
                permits. Accordingly, we
                              ORDER the petition DENIED.



                                           /c--L
                                         Hardesty

                 tohrot
                                                                                         J.
                Parraguirre
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                cc: Hon. Douglas W. Herndon, District Judge
                     Michael Little
                     Pecos Law Group
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A